Third District Court of Appeal
                               State of Florida

                        Opinion filed November 18, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D20-259
                          Lower Tribunal No. 19-7742
                             ________________


                               Elizabeth Maya,
                                    Appellant,

                                        vs.

             Deutsche Bank National Trust Company, etc.,
                                    Appellee.

      An Appeal from the Circuit Court for Miami-Dade County, Reemberto Diaz,
Judge.

      Elizabeth Maya, in proper person.

      Lapin & Leichtling, LLP, and Benjamin B. Carter and Adam B. Leichtling,
for appellee.


Before SCALES, HENDON and MILLER, JJ.

      PER CURIAM.

      Affirmed. See Spikes v. OneWest Bank FSB, 106 So. 3d 475, 478-79 (Fla.

4th DCA 2012) (“A third party who advances the purchase price is entitled to an
equitable vendor’s lien. . . . Generally, when an equitable lien is imposed on a

homestead purchased with fraudulently obtained funds, the homestead exemption

from forced sale does not apply to either spouse, even if one spouse is innocent or

ignorant of wrongdoing.”).




                                        2